DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-15 are currently pending.

Claim Objections
Claims 3, 5, 7, 9, and 13 are objected to because of the following informalities:  
In claim 3, lines 8-14, please amend “the second interface circuit enters a state in which it is possible to receive signals from the card reader, the third interface circuit enters a state in which it is possible to output signals to the secure element, and the first interface circuit enters a state in which is it not possible to perform the serial communication with the secure element” to eliminate the use of the phrase “it is”.  As an example, examiner suggests the following amended language:
 “the second interface circuit enters a state in which receiving signals from the card reader is possible, the third interface circuit enters a state in which output of signals to the secure element are possible, and the third interface circuit enters a state in which performance of the serial communication with the secure element is not possible”; 
In claim 5, lines 9-16, please amend “the second interface circuit is set to a state in which it is not possible to input and output signals with respect to the card reader, the third interface circuit is set to a state in which it is not possible to input and output signals with respect to the secure element, and the first interface circuit is set to a state in which it is possible to perform the serial communication with the secure element” to eliminate the use of the phrase “it is”.  As an example, examiner suggests the following amended language: 
“the second interface circuit is set to a state in which input and output of signal with respect to the card reader is not possible, the third interface circuit is set to a state in which input and output signal with respect to the secure element is not possible, and the first interface circuit is set to a state in which performance of the serial communication with the secure element is possible”.
In claim 7, lines 11-16, please amend “the second interface circuit is set to a state in which it is possible to output signals to the card reader, the third interface circuit is set to a state in which it is possible to receive signals from the secure element, and the repetition request circuit is set to a state in which it is possible to input and output signals with respect to the second interface circuit” to eliminate the use of the phrase “it is”.  As an example, examiner suggests the following amended language: 
“the second interface circuit is set to a state in which output of signals to the card reader is possible, the third interface circuit is set to a state in which receiving of signals from the secure element is possible, and the repetition request circuit is set to a state in which input and output of signals with respect to the second interface circuit is possible”;
In claim 9, lines 9-19, please amend “the second interface circuit is set to a state in which it is possible to receive signals from the card reader, the third interface circuit is set to a state in which it is possible to output signals to the secure element, the repetition circuit is set to a state in which it is possible to receive signals form the second interface circuit, and input and output signals with respect to the third interface circuit, and the repetition request circuit is set to a state in which it is not possible to input and output signals with respect to the second interface circuit” to eliminate the use of the phrase “it is”.  As an example, examiner suggests the following amended language:
“the second interface circuit is set to a state in which receiving signals from the card reader is possible, the third interface circuit is set to a state in which output of signals to the secure element is possible, the repetition circuit is set to a state in which receiving signals form the second interface is possible, and input and output signals with respect to the third interface circuit, and the repetition request circuit is set to a state in which input and output of signals with respect to the second interface circuit is possible”;
In claim 13, lines 9-15, please amend “the second interface circuit is set to a state in which it is possible to output signals to the card reader, the third interface circuit is set to a state in which it is possible to receive signals from the secure element, and the first interface circuit is set to a state in which it is not possible to perform the serial communication with the secure element” to eliminate the use of the phrase “it is”.  As an example, examiner suggests the following amended language:
 “the second interface circuit is set to a state in which output of signals to the card reader is possible, the third interface circuit is set to a state in which receiving signals from the secure element is possible, and the first interface circuit is set to a state in which performance of the serial communication with the secure element is not possible”;
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SAITO et al, US 2004/0129787.
Re claim 1:
SAITO teaches a microcontroller comprising:
A processor (112) [Figure 5]; and
A signal path that allows a signal conforming to an ISO7816 standard to be transferred between a card reader (208) and a secure element (114) without intervention of the processor [0074] [Figure 5].

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876